PACKEL, Attorney General,
— You have asked several questions relating to the approval of the Department of Education of lease reimbursements to school districts under section 703.1 of the Public School Code of March 10, 1949, P. L. 30, as amended, 24 PS §7-703.1.
I.
The first question you asked is whether the Department of Education could reimburse a school district for a lease of a building for school use under section 2575.2 of the Public School Code of 1949, as amended, if such lease is for a period of time of less than five years.
You are advised that the department cannot make such a reimbursement if the lease in question is for a period of time of less than five years.
Section 2575.2 of the Public School Code, 24 PS §25-2575.2, provides as follows:
“The Commonwealth shall pay, annually, for the school year 1972-73 and each school year thereafter to each school district which leases with the approval of the Department of Education buildings and facilities for school use under the provisions of section 703.1, an amount to be determined by multiplying the district’s aid ratio by the approved reimbursable annual rental.
“In the case of districts eligible under density factor the minimum annual payment shall be no less than fifty per centum (50%), of the approved reimbursable annual rental.”
In other words, a school district would be entitled to receive the reimbursement payments provided for *685in section 2575.2 of the Public School Code only if the lease that the school district enters into has (1) been approved by the Department of Education, and (2) been entered into under the provisions of section 703.1 of the Public School Code.
Section 703.1 of the Public School Code, 24 PS §7-703.1, provides as follows:
“The board of school directors of any district is hereby vested with the power and authority to lease for an extended period of five (5) years or more, with or without provisions for acquisition of same, buildings or portions of buildings constructed for school use and/or other buildings or portions of buildings altered for school use provided such buildings comply with standards and regulations established by the State Board of Education and the Department of Labor and Industry.” (Italics supplied.)
It is clear that in order to meet the requirements of section 703.1, a lease would have to be for a period of five years or more. Any conceivable doubt on this is dispelled by section 2574.2 of the Public School Code, 24 PS §25-2574.2, which provides that:
“For extended leases of buildings and facilities for school use authorized under the provisions of section 703.1 which have been approved by the Secretary of Education, the Department of Education shall calculate an approved reimbursable annual rental charge.” (Italics supplied.)
II.
The second question you asked is whether the School District of Philadelphia is required to obtain a permit of occupancy from the Department of Labor and Industry under section 703.1 of the Public School Code of 1949, as amended.
*686Section 703.1, supra, does provide that buildings leased by school districts for school purposes under that section of the Public School Code must comply with the standards and regulations established by the Department of Labor and Industry. However, section 101 of the regulations of the Department of Labor and Industry relating to budding occupancy permits provides that such regulations apply to every building within this Commonwealth except to buildings of cities of the first class, second class and second class A.
Consequently, since the school buildings of the Philadelphia School District are located within a city of the first class, the Philadelphia School District is not required to obtain a certificate of occupancy from the Department of Labor and Industry under section 703.1 of the Public School Code.
III.
Your next question was whether the Department of Education, prior to approving leases of buildings for school purposes under section 703.1 of the Public School Code, should require a school district to provide evidence of need for the facility.
You are advised that the department should require a school district to demonstrate evidence of need.
Section 2576(c) of the Public School Code, 24 PS §25-2576(c), provides as follows:
“(c) The Department of Public Instruction shall not approve any project for which Commonwealth reimbursement is sought unless an inspection has been made by the department of the location and adequacy of existing school facilities and the determination made that existing facilities are inadequate in terms of prevailing educational standards.”
Under this section of the Public School Code, the department cannot approve reimbursement for a lease *687unless it has provided evidence which demonstrates that the school district has need for the facility.
IV.
You next asked whether a school district with an approved lease signed during the period of time between December 6, 1972, and June 30, 1973, would be entitled to be reimbursed under section 2575.2 of the Public School Code on such an approved lease for the period of time between the date of the signature of the lease agreement and June 30,1973.
You are advised that a school district would be entitled to such reimbursement.
Section 2575.2 of the Public School Code was enacted as part of Act 323 of 1972, Act of December 6, 1972, P. L. 1041 (No. 323). Section 3 of Act 323 provides that: “This Act shall take effect immediately. Approved the 6th day of December A.D. 1972.”
The language used in section 2575.2 of the Public School Code, supra, further evidences that the Legislature clearly intended that reimbursements be made for leases entered into prior to June 30, 1973, since that section of the code directs the Commonwealth to make reimbursement payments to the school districts annually, for the school year 1972-1973, and each year thereafter. Consequently, you are advised that a school district with an approved lease signed during the period of time between December 6,1972, and June 30, 1973, would be entitled to be reimbursed under section 2575.2 of the Public School Code on such lease for the period of time between the date of the signature and June 30, 1973.
V.
The next question you asked deals with a situation where a school district had a lease in effect on December 6, 1972, and subsequent to that date, renegotiates *688the lease for a period of five years or more and claims reimbursement from the Department of Education for the period of time following the date the renegotiated lease is signed. You asked whether the department could approve such a renegotiated lease and make reimbursement payments to the school district under section 2575.2 of the Public School Code, on the basis of such a renegotiated lease.
You are advised that the Department of Education can approve and make reimbursement payments on the basis of a renegotiated lease.
Section 2575.2 of the Public School Code, supra, allows the Department of Education to reimburse for any lease which is approved by the department and which fulfills the requirements as set forth in section 703.1 of the Public School Code. The intent of the legislature in Act 323 of 1972 is to aid public schools to provide adequate buildings for school use through participation by the Commonwealth as an active partner in the financing of local school leases of buildings for school purposes. See Meadville Area School District v. Department of Public Instruction, 398 Pa. 496, 159 A. 2d 482 (1960).
Under the rules of statutory construction, the provisions of this type of a statute should be “liberally construed to effect their objects and to promote justice”: Statutory Construction Act of 1972, P. L. 964 (No. 290), sec. 3, 1 Pa. S. § 1928(c).
It would seem consistent with legislative intent that the Department of Education would be permitted to approve and make reimbursements on such renegotiated leases of school buildings under section 2575.2 of the Public School Code, if such reimbursements were being made for the period of time following the date the renegotiated lease is signed.
*689VI.
Your next question deals with a situation where a school district had a lease in effect on December 6, 1972, that is scheduled to run for an additional period of five years or more from December 6, 1972, and, on the basis of such a lease, the school district claims reimbursement from the Department of Education for the period of time following December 6, 1972. You asked whether the department could approve such a lease under section 703.1, supra, and make reimbursement payments to the school district under section 2575.2, supra, on the basis of such a lease.
You are advised that the Department of Education can approve such a lease and make reimbursement payments on it for the period of time following December 6, 1972. To do so would be consistent with the reasoning as set forth in section V of this opinion.
VII.
You next asked whether the Department of Education may require a school district to submit architectural drawings for buildings to be leased for school purposes prior to the department’s approving the lease for reimbursement purposes under sections 703.1 and 2575.2 of the Public School Code, supra.
You are advised that the department may require such a submission of drawings as part of its approval procedures.
Section 731.1 of the Public School Code, 24 PS §7-731.1, provides as follows:
“No budding facilities for school use authorized under the provisions of section 703.1, shall be leased by any school district until such lease agreement has been approved by the Department of Education. Such approval shall not be given unless the building facili*690ties to be leased meet the standards required to operate public school buildings in use in the Commonwealth.”
In order to approve a lease of building facilities, the Department of Education must determine that the building facilities meet the standards required to operate public school buildings such as those standards and regulations established by the State Board of Education and the Department of Labor and Industry. Therefore, the Department of Education may require a school district to furnish any data or plans which the department reasonably needs in order to make a determination as to whether the building facilities to be leased meet the standards required to operate public school buildings.
Pursuant to section 512 of the Administrative Code of April 9, 1929, P. L. 177, 71 PS §192, we have sought the comments of the treasury and auditor general as to parts I, IV, V and VI of this opinion and are advised that the offices of the treasurer and auditor general concur in our conclusions.